Exhibit 10.4
AMENDMENT TO COMMERCIAL SECURITY AGREEMENT
     THIS AMENDMENT is made in Canton, Ohio, as of December 1, 2010, by and
between Magnetech Industrial Services, Inc. (“Grantor”), an Indiana corporation,
successor in interest by merger to 3-D Services, Ltd. (“3-D”), with an address
at 800 Nave Road, SE, Massillon, Ohio 44646 (the “Massillon Site”) and BDeWees,
Inc. (“Lender”), an Ohio corporation with an address 6424 Selkirk Circle NW,
Canton, Ohio 44718.
Recitals:
     A. Lender and Grantor’s predecessor, 3-D Services, Ltd., entered into a
Commercial Security Agreement dated November 30, 2007 (the “Security Agreement”)
as a part of a transaction (the “Transaction”) in which, among other things,
Grantor and MISCOR Group, Ltd. (“Miscor”), an Indiana corporation which is the
parent corporation of Grantor, became indebted, jointly and severally, to Lender
in the principal amount of $2,000,000, as evidenced by the promissory note of
Grantor and Miscor (sometimes collectively referred to herein as “Borrowers” and
sometimes referred to separately herein as a “Borrower”), dated November 30,
2007, in the principal amount of $2,000,000, executed and delivered to Lender
and payable to it or its order, which contained additional terms and provisions
(the “Note”).
     B. Pursuant to the terms of a Loan Extension and Modification Agreement
(the “Loan Modification”), of even date herewith between Lender and Borrowers,
the Note is being amended and restated (the “Amended Note”). As part of the Loan
Modification, Grantor is providing additional collateral to secure repayment of
the Indebtedness (as defined below).
Agreement:
     THEREFORE, in consideration of the foregoing, the parties agrees as
follows:
     1. Incorporation of Recitals. All of the recitals set forth above,
including the definitions, are incorporated herein by reference.
     2. Amendment of Security Agreement. The Security Agreement is amended in
the following respects, and as amended will be referred to as the Amended
Security Agreement.
          (A) Indebtedness. The definition of “Indebtedness” on page 1 of the
Security Agreement shall be replaced with the following definition:
     The word “Indebtedness” means Borrowers’ indebtedness to Lender under the
Note as amended in connection with the Loan Modification (the “Amended Note”) —
including principal interest, and all other amounts which Borrowers now and in
the future may owe to Lender under the terms of the Amended Note — together with
any additional amounts Borrowers and either of them may owe now

 



--------------------------------------------------------------------------------



 



or in the future to Lender pursuant to the terms of any of the other documents
the parties executed as a part of or in connection with the closing of the
Transaction in 2007 or as a part of the Loan Modification, including the Loan
Modification itself and this Amended Security Agreement.
          (B) Related Documents. The definitions of “Related Documents” on page
1 of the Security Agreement shall be replaced with the following definitions:
     The words “Related Documents” mean that certain lease between 3D3E, Ltd.,
an Ohio limited liability company, as landlord, and Grantor, as tenant, entered
into on or about November 30, 2007, and the Commercial Security Agreement dated
November 30, 2007, entered into between Grantor’s predecessor in interest, 3-D,
and XGen III, Ltd. (“XGen”), an Ohio limited liability company, as amended in
connection with the loan modification and extension agreement of even date
herewith between XGen and Borrowers.
          (C) Collateral Description. The Collateral Description section on page
2 of the Security Agreement shall be replaced with the following language:
     The word “Collateral” as used in this Agreement means the following
described property, whether now or hereafter acquired, whether now existing or
hereafter arising, in which Grantor is giving to Lender a security interest for
the payment of the Indebtedness and performance of all other obligations under
this Agreement.
All of Grantor’s inventory (but only that which is located at Grantor’s
Massillon Site or which is used at or in connection with or arises from the
operation of or otherwise pertains to Grantor’s business at its Massillon Site),
(“Inventory”), now owned and hereafter acquired, including, but not limited to,
all raw materials, work-in-process, parts, finished goods, merchandise, and
other personal property held for sale or lease or to be furnished under a
contract of service for Grantor’s own account and all replacements,
improvements, substitutions, attachments, accessories, and accessions thereon or
thereto;
All of Grantor’s receivables (but only that which is located at Grantor’s
Massillon Site or which is used at or in connection with or arises from the
operation of or otherwise pertains to Grantor’s business at its Massillon Site),
(“Receivables”), now existing and hereafter coming into existence, including,
but not limited to, accounts, contract rights, chattel paper, notes, drafts,
acceptances, and other forms of receivables;

2



--------------------------------------------------------------------------------



 



All of Grantor’s machinery, equipment, tools and dies, hand tools, motor
vehicles, rolling stock, leasehold improvements, furniture, supplies, office
equipment, computers and other data processing hardware, improvements, parts and
other tangible personal property used or held for use in the operation of
Grantor (but only that which is located at Grantor’s Massillon Site or which is
used at or in connection with or arises from the operation of or otherwise
pertains to Grantor’s business at its Massillon Site), whether now existing or
hereafter arising, whether now owned or hereafter acquired or whether now or
hereafter subject to any rights in the foregoing property;
along with:
     (i) All accessions, attachments, accessories, tools, parts, replacements of
and additions to any of the Collateral described herein, whether added new or
later;
     (ii) All proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the property described in this
Collateral section and sums due from a third party who has damaged or destroyed
the Collateral or from that party’s insurer, whether due to judgment, settlement
or other process; and
     (iii) All records and data relating to any of the property described in
this Collateral section, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of Grantor’s
right, title and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media.
          (D) Representations and Warranties. The Section entitled Grantor’s
Representations and Warranties with respect to the Collateral beginning on page
2 of the Security Agreement shall be amended as follows:

  (1)   The paragraph titled Location of Collateral beginning on page 2 shall be
deleted in its entirety and replaced with the following language:        
Location of the Collateral. Except in the ordinary course of Grantor’s business,
Grantor agrees to keep tangible collateral at the Massillon Site. Without
limiting the enforceability of the preceding sentence, Grantor will deliver to
Lender, upon Lender’s request, in form satisfactory to Lender a complete
schedule of the location(s) of the Collateral.

3



--------------------------------------------------------------------------------



 



  (2)   The following paragraphs shall be added to this Section immediately
before the paragraph entitled Financing Statements at the top of page 5 of the
Security Agreement.         (a) Characteristics of Receivables. At the time any
accounts receivable become subject to a security interest in favor of Lender,
said account shall be a good and valid account representing a bona fide outright
sale of goods by Grantor, or services performed by Grantor and such goods shall
have been shipped to the respective account debtors or the services have been
performed for the respective account debtors; each account receivable shall not
be subject to any claim for credit, allowance or adjustment by account debtors
or any setoff, defense or counterclaim; no such account shall have been or shall
thereafter be assigned or transferred or subject to any lien, encumbrance or
security interest except the security interest of Lender, XGen, and Wells Fargo
Bank, NA. Grantor shall defend against all lawful claims and demands of all
other persons. Grantor will immediately notify Lender in the event of the
refusal of any account debtor to accept, or of the return of, any goods which
are the subject of any such account receivable, and of the bankruptcy or
insolvency of any account debtor and of any claim asserted for credit,
allowance, adjustment, setoff or counterclaim.         (b) Account Records.
Grantor shall keep accurate and complete records and accounts in accordance with
sound accounting practices of all of its accounts receivable and shall at all
reasonable times allow Lender to examine, audit or make extracts from Grantor’s
books and records and to arrange for verification of the accounts receivable
under reasonable procedures directly with account debtors or by other
procedures. Grantor will furnish to Lender on request additional statements of
any account together with all notes or other documents and information relating
thereto.

          (E) Effective Date for Representations and Warranties. All
representations and warranties in the Security Agreement, both those originally
contained therein in 2007 and those added through this Amendment, are true and
correct as of the date of this Amendment with the same force and effect as if
originally made at such time.
          (F) Collect Revenues and Apply Accounts under Section Entitled Rights
and Remedies on Default. The following sentence shall be added as the new first
sentence to

4



--------------------------------------------------------------------------------



 



          the paragraph entitled Collect Revenues, Apply Accounts in the middle
of page 7 of the Security Agreement:

      Lender shall have the right upon Grantor’s default to notify account
debtors on any or all of Grantor’s accounts receivable of the security interest
of Lender in such accounts and to notify such account debtors to make payment of
such accounts directly to Lender; and at Lender’s request, Grantor shall so
notify such account debtors and indicate on any billings that accounts are
payable directly to Lender.

     3. Terminology. All references in the Security Agreement to “3-D Service,
Ltd.”, shall be deemed to refer instead to Grantor when the reference is for the
period beginning January 1, 2009.
     4. Ratification. Except as expressly modified by this Amendment, all terms
and conditions of the original Security Agreement are hereby ratified and
confirmed and shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be signed in
multiple counterparts by their duly authorized officers at the place and as of
the date first above written.

                          BDeWees, Inc., an Ohio corporation       Magnetech
Industrial Services, Inc., an Indiana corporation    
 
                       
By:
          By:                                  
 
  Bernard L. DeWees, its President           Name:        
 
                       
 
              Its:        
 
                       

5